..                                                                          -.




                  THF,       A~ORNEB!                       GENERAL
                                        OF TEx.As




     Dear sir:                                       oplnlalIO. O-937
                                                     Rer IhetAmra tramfor of oertaln
                                                         fmda f%n the RoeA and Bridge
                                                         Fond to the Ckmral Fund is
                                                            valid.

               Your requeet for an opinion fwu tiia deparlzmt,~ a.soontdned
     in your l.etterofJune 5,readn M folkem

              "TheCclmoiealoaers~Court of KenedyCounty,harlw
         set the almum    levy prescribed by statute of .25# per
         hundred dollar8 raluatlon for the GeneralBund, in au
         em8rgency vhloh vaa not foreeeen at the time the le.rlee
         and aaaeeemente vere mads for the oounty, required the
         alrmof $36oo.oOvithwhl0htopsyaobimagaimtthe
         county. The mnount of numey in the Oeneral hnd vae
         lneuffioient for euch purpose, but there vaa en exaees
         ofmoney in the RoasndBrlddeFund.          The amount
         need8dvaS thereupOn,~emferred       fra6 the Read and
         Bridge to the hneral~fund   and tie   c&ah vaa paid.

               *&,,8 qU8etiO,,hae 21oY aCieen (u(to th8 Validity
          of snob transfer. Will you kindly ad+tieme of the
          opialon of your department in the p-ties."

                 The above   qu8stiDn     inrOlV8a    the   t&tfIf8r   Of   fWb   raised   by
     taxation as authortied In Artiole 9, Seotlcm 3, of the Conatltutlog of
     Texae . This constitutional rertrictlon not Only lIn~.itathe emaunt of
     much faxes tilatosnbe levied aa pmrlded tbsreiu,butaleoliaita        as
     expenditure of mne.    It appeara veil eattbd that oonetitutiOnal fund73
     playnot b8 tranef8IT8d iraa one fund to i3tIOti8rlmay not be diV82%8d,
     end the Ccmaisaf0n8m~C0urthae     no peer to expend for on8 pmpoae    tax
     1~x187 raised oetmslbly for another   purpoee. Article 1630,Revised Civil
     Statutee,1925,la not alrlJlioable   in moh mse.   Cahill T. Yllllmm,
     202 S.Y. 5&J Ault V. Hill Covnty, ~6 S.W. 3591 Sandera T. Looney,
     225 8. If.280, ll Tex. Jar. 609,Seo. 7a.
Rcsmrabh   Gus L. KomLsklEi,Page 2 (G-937)



          It la, therefore, the oplnlcm of thin depmhent  that the
Cmmln~ionera I Court la not aulhrlzed to treiu8fer moneyafmxa axe
oowtitutfanal fund hsto maother. SW& trcurefer, If made, would owtl-
tuk a dlvenion of ruoh ftmde and be lnvalld.

           lhmtu     the above anmere   pmr    quertian, we amain

                                              Your8 very truly,

                                        NmoRKY    aumRALwTRxAs

                                        By&.   J. R. Uns
                                           Aaeicltalt

APPRovEDJm    21, l939

/s/ Gerald 0. Nann

A--                w-lmAs

APPmvEDoPlRIoRool4mmRE      BY R.V.F.,CRAIRhM